Appeal by defendant from a judgment of the Supreme *904Court, Suffolk County, rendered June 21,1978, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although it was error for the trial court to permit cross-examination of the defendant regarding a prior assault that he had committed against the victim in the instant case, without giving a limiting instruction to the jury on the use of such testimony, the totality of the proof against the defendant overwhelmingly established his guilt. There was no significant probability that the jury would have acquitted the defendant had the error complained of not occurred. Therefore, said error must be considered harmless (see People v Crimmins, 36 NY2d 230; People v Cook, 42 NY2d 204, 208-209; People v Perez, 36 NY2d 848, 849-850). We have considered the other contentions raised by the defendant and have found them to be without merit. Damiani, J. P., Cohalan, Margett and Weinstein, JJ., concur.